         Case 6:17-cv-01305-TWD Document 22 Filed 02/08/21 Page 1 of 1

                     UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF NEW YORK



                              JUDGMENT IN A CIVIL CASE

Terri Lynn Davis
            Plaintiff(s)
       vs.                                     CASE NUMBER: 6:17-cv-1305 (TWD)

Commissioner of Social Security
          Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: ORDERS that Mr. Dolson’s motion for an award of
attorney’s fees pursuant to 42 U.S.C. § 406(b) is GRANTED in the amount of $9,489.40 and the
Court further
ORDERS that the amount of $9,489.40 in attorney’s fees pursuant to 42 U.S.C. § 406(b) shall be
paid to Mr. Dolson out of the sums that Defendant has withheld from Plaintiff’s past-due benefits;
and the Court further

ORDERS that, upon his receipt of attorney’s fees in the amount of $9,489.40, pursuant 42 U.S.C.
§406(b), Mr. Dolson shall immediately refund to Plaintiff the previously awarded EAJA sum of
$3,897.77.

All of the above pursuant to the order of the Honorable Judge Therese Wiley Dancks,
dated the 8th day of February, 2021.


DATED: February 8, 2021




                                                      s/Kathy Rogers
                                                      Deputy Clerk
